Name: Council Regulation (EC) No 1777/94 of 18 July 1994 extending the provisional anti-dumping duty on imports of calcium metal originating in the people's Republic of China and Russia
 Type: Regulation
 Subject Matter: iron, steel and other metal industries;  competition;  political geography;  Asia and Oceania
 Date Published: nan

 20 . 7. 94 Official Journal of the European Communities No L 184/15 COUNCIL REGULATION (EC) No 1777/94 of 18 July 1994 extending the provisional anti-dumping duty on imports of calcium metal originating in the People's Republic of China and Russia THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2423/88 of 11 July 1988 on protection against dumped or subsi ­ dized imports from countries not members of the Euro ­ pean Economic Community ('), and in particular Article 11 thereof, Having regard to the proposal from the Commission, Whereas by Regulation (EC) No 892/94 (2) the Commis ­ sion imposed a provisional anti-dumping duty on imports of calcium metal originating in the People's Republic of China and Russia ; Whereas examination of the facts has not yet been completed and the Commission has informed the expor ­ ters known to be concerned of its intention to propose an extension of the validity of the provisional duty for an additional period of two months ; Whereas the exporters have raised no objections, HAS ADOPTED THIS REGULATION : Article 1 The validity of the provisional anti-dumping duty on imports of calcium metal originating in the People's Republic of China and Russia imposed by Regulation (EC) No 892/94 is hereby extended for a period of two months. It shall cease to apply if, before the expiry of that period, the Council adopts definitive measures or the proceeding is terminated pursuant to Article 9 of Regula ­ tion (EEC) No 2423/88 . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 18 July 1994. For the Council The President K. KINKEL (') OJ No L 209 2. 8 . 1988, p. 1 . Regulation as last amended by Regulation (EC) No 522/94 (OJ No L 66, 10 . 3 . 1994, p. 10). (2) OJ No L 104, 23 . 4. 1994, p. 5.